Decree of the Richmond County Surrogate’s Court, dismissing appellant’s petition and denying probate to a propounded will, reversed on the law and the facts and the matter remitted to the Surrogate’s Court with directions to admit the will to probate in accordance herewith, with costs to appellant, payable out of the estate. In our opinion the will offered for probate, carrying out the same general testamentary scheme as the will executed by testator eight years earlier, together with the testimony of the three attesting witnesses, established testator’s testamentary capacity, which was not overcome by the proof adduced by contestant. Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.